Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 1 of 11 Page ID #:1618
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 2 of 11 Page ID #:1619
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 3 of 11 Page ID #:1620
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 4 of 11 Page ID #:1621
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 5 of 11 Page ID #:1622
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 6 of 11 Page ID #:1623
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 7 of 11 Page ID #:1624
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 8 of 11 Page ID #:1625
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 9 of 11 Page ID #:1626
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 10 of 11 Page ID
                                 #:1627
Case 2:19-cv-10182-CAS-AFM Document 100 Filed 02/09/21 Page 11 of 11 Page ID
                                 #:1628
